104 F.3d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald Dale BIRDWELL, Plaintiff-Appellant,v.Don KRAMER;  The City of Bullhead, Arizona, Defendants-Appellees.Linda Rene HORGOS, Plaintiff-Appellant,v.Don KRAMER;  The City of Bullhead, Arizona, Defendants-Appellees.
No. 96-15484, 96-15485.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Ronald Dale Birdwell and Linda Rene Horgos (the "plaintiffs") appeal pro se the district court's summary judgment for the defendants in the plaintiffs' action under Ariz Rev.Stat. § 13-2314.04 seeking damages for harm allegedly caused by the defendants' racketeering activity.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and affirm.


3
Here, the district court granted summary judgment for the defendants as a matter of law because the plaintiffs failed to show that the defendants engaged in racketeering activity for financial gain as required by statute.  We agree.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3